The opinion of the court was delivered by
ROWELL, J.
Five towns, of which Jericho and Essex are two, associated under the name of the Union Poor Farm Association, for the support of their poor; but whether they associated under the statute in such case made and provided does not appear, and is not material in the view we take of the case.
For the purposes of the association, the towns composing it have all along owned a farm and personal property as tenants in common, having an interest therein in unequal proportions, as specified ' in the constitution of the association, which provides that on disbandment and sale of the property, the proceeds shall be divided among the towns on the basis of their respective interests in the property. It also provides that if the expenses of running the association and supporting the poor are in excess of the receipts, the deficit shall be assessed upon and paid by the several towns annually in proportion to the number of weeks each town has had paupers supported by the association during the year ; and that any surplus above expenses shall be divided among the towns on the basis of the capital stock owned by each in the association. The by-laws provide for the keeping of fair books of entry of all receipts and disbursements of the association, and for a report thereof to the several towns on or before the first day of March in each year, together with the names and number of paupers kept by the association, the towns they were from, and the number of weeks each town had paupers supported during the year.
For the year covering the time laid in the declaration, there was a deficit of $614.05, which was apportioned among the towns on the basis of 88 6-10 cents per week for each pauper ; and after this suit was brought, but before it was tried before the justice,' *365Jericho paid the association at that rate per week for keeping this pauper.
If Essex is interested in the event of this suit, it is because of being a member of said association and not otherwise. The plea alleges that Essex is thus interested because this pauper, ■during the time in question, was supported at said farm at the joint expense of the towns to the extent of the receipts of the farm, which were $755.14 for the year ending Feb. 5, 1891. Itis not being claimed that the pauper was supported at the joint expense of the towns as to the deficit of that year, the only question is whether it appears that she was so supported at their joint expense to the extent of the receipts and products of the farm, as alleged.
The case does not show any specific provision by the towns, nor any finding of fact by the court, as to how the matter of the expenditure and consumption of sirch receipts and products is to be adjusted among the towns, but the whole tenor of the record is, that it is to be adjusted on the basis of giving to each town the benefit of its full share of the property. This, being equality, would be equity; and in the absence of anything to show the contrary, and in view of what appears, this must be taken to be the way it is. Indeed there is nothing in the record that tends to support the allegation of the plea that this pauper was supported at the joint expense of the towns to the extent of the receipts of the farm. To say this, would be to suppose that the receipts and products are used indiscriminately for the support of paupers, with no accounting to be had among the towns in respect thereof, which is not probable.
Thus it appears that each town is to pay the association in full for keeping its paupers, and that no town is to be at any expense for keeping the paupers of another town. It follows, therefore, that the association, and consequently Essex, never had any interest in the event of this suit; not in a recovery, for a recovery would not affect their interests; not in a defeat, for if we were *366to suppose a defeat to result in compelling Jericho further to support the pauper, it would make no difference to the association, for if it should again support the pauper for Jericho, the town would have to pay for it the same as before.
The result is, we hold that the justice was never interested in the event of this suit by reason of being a resident tax-payer of Essex.
As the facts found by the County Court and certified up' determined for the plaintiff the issue joined on the j>lea in abatement, that court should have rendered judgment in chief for the plaintiff and assessed the damages. Peach v. Mills, 13 Vt. 501; Vanderburg v. Clark, 22 Vt. 185; Good v. Lehan, 8 Cush. 301;, Gould’s Pl. 300; 2 Greenl. Ev. s. 27; 3 Saund. 211, n. (3).
It is the duty of this court to render such judgment as the County Court should have rendered; therefore,

Judgment reversed, judgment for the plaintiff, and causer emandedfor the assessment of damages.

Taft, J., being a taxpayer in Williston, did not sit.